Title: To Thomas Jefferson from William C. C. Claiborne, 7 February 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Sir
                     
                            New Orleans Feby 7. 1806. 
                        
                        I have the honor to present to you, a copy of the Laws of the Territory of Orleans: You will attribute to our
                            inexperience, whatever may be improper—and for that portion of our Laws which is wise, we acknowledge ourselves indebted
                            to the several States of the Union, whose prudent and wise policy, we shall be proud to imitate.
                  With sentiments of great
                            Respect, I have the honor to subscribe myself Your faithful friend!
                        
                            William C. C. Claiborne
                     
                        
                    